DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the previously drafted claims were directed to a tire including a bead filler having a height equal to or less than 18% of a tire cross-sectional height.  It is emphasized that the claimed invention (as detailed in the original specification) is directed to mutually exclusive species- one in which a bead filler is present and has a specific height and one in which a bead filler is no present.  The original claim language is seen to be directed to a species in which the bead filler is in fact present and thus, the newly submitted claim is directed to a mutually exclusive species.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (EP 2,628,612, of record) and further in view of Ebiko (US 2013/0240107, of record).
	As best depicted in Figure 1, Tanaka is directed to a tire construction comprising a carcass 6, a pair of belt layers 7a,7b, a pair of bead cores 4, a pair of sidewall portions 3, and a tread portion 2, wherein said tread portion has a tread radius TR as high as 800 mm (Paragraph 20).  Tanaka further teaches that tread width TW is between 80% and 90% of a tire section width YW (fully encompassed by claimed range).  It is further evident from Figure 1 that the tire of Tanaka includes a conventional bead filler or bead apex (no reference character provided- triangular component radially above bead core 5).  Tanaka, however is silent with respect to the specific radially extent of said bead filler (simply depicting it as being positioned in the lower sidewall region).
	The claimed quantitative relationship, however, is consistent with the common arrangement of bead filler components.  For example, Ebiko is directed to a tire construction including a bead filler having a low height in order to provide reduced tire weight without the occurrence of appearance flaws (Paragraphs 22 and 23).  Looking at Table 1, Working Examples 1-5 and 8-19 have a ratio of approximately 11%.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use ratios less than 0.18, there being no conclusive showing of unexpected results for the claimed invention. 
	Lastly, regarding claim 1, while Tanaka fails to disclose a specific location for a carcass turnup end, the claimed range is broad and consistent with that which is commonly used in the tire industry.  For example, Ebiko teaches a carcass turnup end that terminates between a bead filler outer end and a height that corresponds with the maximum section width (Paragraph 28).  This arrangement is seen to substantially encompass the claimed range between 0.10 and 0.30 times a tire section height (especially in light of the exemplary embodiments in which the bead filler height is approximately 0.11 times a tire cross-section height).  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.  
Regarding claim 3, thickness t can be as small as 1.5 mm and as large as 8 mm (Paragraph 29).  It is evident that a sidewall thickness distance is smaller at a maximum section width due to the presence of a carcass turnup portion.  One of ordinary skill in the art at the time of the invention would have found it obvious to form thickness values between 1 and 4 mm at a maximum section width position given such a general disclosure.
5.	Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Ebiko ‘107 as applied in claim 1 above and further in view of JP 6269306 (of record).	 
As detailed above, Tanaka is directed to a tire construction comprising a tread having a radius of curvature as high as 800 mm.  Additionally, a thickness at the shoulder portion appears to be less than a thickness at the tire centerline due to, at a minimum, the presence of an additional belt ply in respective shoulder regions.  While an exact ratio between respective thickness values is not provided, the claimed ratio of at least 1 is consistent with common tire constructions, as shown for example by JP ‘306.  More particularly, JP ‘306 suggests a ratio Dcc/De between 1.03 and 1.20 (Paragraph 10).  One of ordinary skill in the art at the time of the invention would have found it obvious to use such a ratio in the tire of Tanaka as it is consistent with conventional tire design and Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.
Lastly, regarding claims 4 and 8, a ratio between 2% and 10% is extremely broad and is consistent with the general relationship between thickness values at the shoulder portion and overall tire section heights.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed ratio.
6.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka and Ebiko as applied in claim 1 above and further in view of Turvey (US 2008/0196812, of record).
	As detailed above, Tanaka is directed to a tire construction comprising a bead core 5.  Tanaka, however, fails to describe a bead core having the claimed geometry.
	In any event, the inventive concept of Tanaka is completely independent of the exact geometry of the bead core.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common bead core geometries.  Turvey provides one example of a known bead core geometry that satisfies the claimed invention and provides, among other things, a reduction in entrapped air and an improvement in processing (Paragraphs 28 and 29 and Figures 4 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a bead core satisfying the claimed geometry in the tire of Tanaka, in view of Turvey, for the benefits detailed above.   
7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Ebiko, and JP ‘306 as applied in claim 8 above and further in view of Turvey.
	As detailed above, Tanaka is directed to a tire construction comprising a bead core 5.  Tanaka, however, fails to describe a bead core having the claimed geometry.
	In any event, the inventive concept of Tanaka is completely independent of the exact geometry of the bead core.  As such, one of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common bead core geometries.  Turvey provides one example of a known bead core geometry that satisfies the claimed invention and provides, among other things, a reduction in entrapped air and an improvement in processing (Paragraphs 28 and 29 and Figures 4 and 5).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a bead core satisfying the claimed geometry in the tire of Tanaka, in view of Turvey, for the benefits detailed above.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 8, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 10, 2022